Citation Nr: 0710047	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  04-31 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from February 1956 to January 
1960.  He died in April 1994.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
VARO in Salt Lake City, Utah, that denied entitlement to the 
benefit sought.  


FINDINGS OF FACT

1.  VA has provided the appellant adequate notice and 
assistance with regard to the claim.  

2.  The immediate cause of death was sepsis due to cellulitis 
of the right leg due to vasculolymphatic obstruction, 
carcinoma, due to transitional cell carcinoma, metastasis.

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.

4.  The veteran was exposed to ionizing radiation during 
active service.

5.  Neither a service-connected disability, nor the veteran's 
active service, to include his radiation exposure, was the 
principal cause or a contributory cause of his death.





CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability or to his active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1310, 5102-5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.312, 
3.313 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103A, 5107 (West 2002 & Supp. 2005), significantly changed 
the law prior to the pendency of this claim.  VA has issued 
final regulations to implement the statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2006).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the claimant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the appellant under the VCAA.  

VA has a duty to notify an appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements 
of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) VCAA 
notice must:  (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  (1) veteran's status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id, at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The Board finds that VA has satisfied these mandates.  In 
various communications dated in 2002, 2003, and 2004, the 
appellant was informed about the type of evidence needed to 
support her claim and how she could help with supporting 
documentation.  She was also told of the need to make sure VA 
received all requested records that were not in the 
possession of a Federal department or agency.  

Further, in the March 2004 rating decision and the August 
2004 statement of the case, VA provided the appellant with 
much of the same information furnished in the notice letters.  

VA made reasonable efforts to identify and obtain relevant 
records in support of the appellant's claim.  Specifically, 
VA secured and associated with the claims file all evidence 
the appellant identified as being pertinent to her claim, 
including the veteran's service personnel records and medical 
treatment records.  VA also conducted medical inquiry to 
substantiate the appellant's claim by obtaining a medical 
opinion from VA's Under Secretary for Health regarding the 
cause of the veteran's death.

In view of the foregoing, then, the Board finds the record 
has been fully developed , and "it is difficult to discern 
what additional evidence VA could have provided to the 
[appellant] regarding what additional evidence [she] could 
submit to substantiate [her] claim."  Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Based on the foregoing, the 
Board finds that VA fulfilled its VCAA duties to notify and 
to assist the appellant, and, thus, no additional assistance 
or notification is required.  

Pertinent Laws and Regulations

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303.  That a condition or injury occurred in 
service alone is not enough.  There must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303 (b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d).

Certain chronic disabilities, such as tumors, will be 
presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Certain types of cancer shall be service connected if they 
become manifest in a radiation-exposed veteran, provided the 
rebuttable presumption provisions of 38 C.F.R. § 3.307 are 
also satisfied.  38 C.F.R. § 3.309 (d) (1) (2).  The term 
"radiation-exposed veteran" means a veteran who, while 
serving on active duty, participated in a radiation-risk 
activity.  38 C.F.R. § 3.309 (d) (3) (i).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1131, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must alone or with 
some other condition be the immediate or underlying cause or 
be etiologically related thereto.  For a service-connected 
disability to constitute a contributory cause it must 
contribute substantially or materially; it is not sufficient 
to show that it causally shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d, 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The appellant should not assume 
that the Board has overlooked pieces of evidence that are not 
specifically discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
appellant).  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim.

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of 
cancer.  During the veteran's lifetime, service connection 
was not established for any disabilities.  

The post service medical evidence of record reveals that 
during VA hospitalization of the veteran in November 1992, it 
was indicated that in August 1992 he presented with a one-
month history of progressively increasing right lower 
extremity edema and right inguinal lymphadenopathy.  An 
abdominal CT scan in late August 1992 showed masses in the 
right groin consistent with right inguinal and iliac 
lymphadenopathy.  

Of record is an October 2003 communication from the Chief of 
the Space Safety Division, Department of the Air Force, 
Headquarters, Air Force Safety Center.  It reflected that 
research revealed that the veteran served with the 3096th 
Aviation Depot Squadron from February 1956 to February 1960 
as a nuclear weapons technician.  Based on information from a 
similar dose reconstruction, it was estimated the following 
dose values for the veteran's career were:  

External Gamma and Neutron Equivalents for:

Lens of eye dose equivalent   10.6 rem
Shallow dose (skin) equivalent   40 rem
Whole body deep dose equivalent   4 rem

It was stated that any committed dose values related to 
assumed ingestion of spalling metal would have been so small 
(less than 1E-8 rem) that they were not considered in the 
report.  

In a March 2004 communication the Chief Public Health and 
Environmental Hazards officer of VA addressed the cause of 
the veteran's death.  She referred to the report from the Air 
Force Safety Center noted above.  She noted that the veteran 
had been diagnosed with metastatic cancer to the pelvic and 
inguinal nodes in October 1992.  She indicated the primary 
site was not identified, but anal and urological primaries 
were felt to be the most likely sites.  Reference was made to 
the death certificate that referred to metastatic 
transitional cell carcinoma that also suggested urological 
primary site.  She then went on to indicate the following:  


It is calculated that exposure to 13.4 
rad or less at age 20 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that bladder or kidney 
cancer is related to exposure to ionizing 
radiation (Committee on Interagency 
Radiation Research and Policy 
Coordination (CIRRPC) Science Panel 
Report No. 6, 1998, page 29).  
Information in the Mettler and Upton 
textbook  Medical Effects of Ionizing 
Radiation, 2nd Edition, 1995, page 161, 
confirms that the bladder is sensitive to 
radiation carcinogenesis but most studies 
of occupational (i.e., low dose) 
exposures are negative for increased 
risk.  Most occupational studies of 
exposure to radiation do not show an 
increased risk for kidney cancer (Mettler 
and Upton, page 161).


The Committee on Interagency Radiation 
Research and Policy Coordination (CIRRPC) 
Science Panel Report Number 6, 1988, does 
not provide screening doses for anal 
cancer.  Prior radiation therapy may have 
a role in the development of anal 
carcinomas (DeVita et al., Cancer, 6th 
ed., 2001, page 1319).  Radiation therapy 
doses typically are much higher than 
those the veteran is reported to have 
received.


The Interactive Radioepidemiological 
Program (IREP) of the National Institute 
for Occupational Safety and Health 
(NIOSH) (which is available on the 
Internet at  http://198.144.166.6/irep-
niosh/) was utilized to estimate the 
likelihood that exposure to ionizing 
radiation was responsible for urological 
cancer.  The computer software calculated 
a 99 percent value for the probability of 
causation for cancer of the bladder of 
8.12 percent and for the kidney and other 
urinary organs of 9.39 percent...


The NIOSH-IREP was utilized to estimate 
the likelihood that exposure to ionizing 
radiation was responsible for anal 
cancer.  In accordance with guidance on 
utilizing the NIOSH-IREP, the cancer 
model for the rectum was used.  The 
compute software calculated a probability 
of causation value of 3.19 percent...


In accordance with the NIOSH-IREP 
guidance for an unknown primary cancer 
site with secondary involvement of 
inguinal and intrapelvic lymph nodes, the 
CIRRPC screening doses were used and 
probability of causation calculations 
were performed for additional cancers as 
shown below:  

                                                                                                        
NIOSH-IREP
                                 	                    CIRRPC                                
PROBABILITY OF
          CANCER                 SCREENING DOSE                     
CAUSATIONVALUE				
Lung				               4                                                  
4.76%
Malignant Melanoma                       N/A                                             
83.18%
All Male Genitalia                            N/A                                               
5.25%
Colon                                                17.0                                             
10.42%

With regard to the screening dose of 4 
for lung cancer, this was given as an 
adjusted value assuming the veteran had 
not smoked 1/2 pack per day or more 
within 5 years of the cancer diagnosis.  

The veteran's estimated dose equals the 
adjusted CIRRPC screening dose for lung 
cancer for an individual other than a 
known, regular smoker.  The NIOSH-IREP 
calculated a high probability of 
causation value for melanoma.

However, lung cancer and melanoma 
apparently were not among the tumors 
clinically suspected of being the likely 
primary site of the veteran's malignancy.  
Also, the specific pathology of 
transitional cell carcinoma noted on the 
death certificate suggests that the most 
likely site of the primary tumor was the 
urinary tract.  

In light of the above, in our opinion it 
is unlikely that the veteran's cancer can 
be attributed to exposure to ionizing 
radiation in the service.  

In a March 2004 communication the Director of VA's 
Compensation and Pension Service referred to the 
aforementioned opinion and stated that as a result of that 
opinion, and following a review of the evidence in its 
entirety, "it is the opinion of this service that there is no 
reasonable possibility that the veteran's cancer was the 
result of his exposure."  

Under Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Board must assess the credibility and weight to be attached 
to the aforementioned medical opinion.  The Board 
acknowledges that an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty, see Bloom v. West, 12 Vet. App. 185, 187 (1999), 
that a medical opinion is inadequate when supported by 
clinical evidence, see Black v. Brown, 5 Vet. App. 177 
(1995), and that a medical opinion based on an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458 (1993).

Given the aforementioned standards, the Board assigns 
significant evidentiary weight to the aforementioned medical 
opinion.  It is based on a complete review of the claims 
file, refers to clinical evidence of record, and is supported 
by rationale for the determination reached.  Moreover, while 
unfavorable, it is expressed in terms of the likelihood that 
the veteran's service, particularly his exposure to radiation 
in service, played a role in his death.  

The appellant has not submitted a medical opinion refuting 
the one noted above.  Her assertions represent the only 
evidence of record linking the veteran's death to his 
exposure to radiation during service.  These assertions are 
insufficient to establish a nexus between the veteran's 
service and his death as the record does not reflect that she 
possesses a recognized degree of medical knowledge to render 
a competent opinion on causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (holding that lay persons are not 
competent to offer medical opinions).  

The Board accepts as true the appellant's assertion that the 
veteran was exposed to radiation in service.  This has been 
taken into account by the Under Secretary for Health of VA in 
her review of the evidence of record.  

Given the absence of competent medical evidence linking the 
veteran's death to his active service, including his 
radiation exposure, the Board finds that neither a service-
connected disability, nor the veteran's active service, is 
the principal or even a contributory cause of the veteran's 
death.  Accordingly, the Board concludes that the veteran's 
death was not due to a service-connected disability or active 
service.  


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


